DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 Response to Amendment
	2. The amendments filed 8/30/2021 have been entered, wherein claims 2-5, 14, 18 and 21-22 are cancelled. Accordingly, claims 1, 6-13, 15-17, 19-20 and 23-28 have been examined herein. The previous claim objections and 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. 
Claim Objections
3. Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, fourth line from bottom, “the exterior surface of the hand vacuum cleaner” should read “[[the]] an exterior surface of the hand vacuum cleaner”
Claim 1, last two lines, “wherein the removable housing is provided at a lower end” should read “wherein the removable housing is provided at [[a]] the
Claim 7, line 10, “that forms a portion of the exterior surface” should read “that forms a portion of [[the]] an exterior surface”
Claim 7, third line from bottom, “wherein the rows of batteries extend” should read “wherein the rows of [[batteries]] energy storage members extend”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US PGPUB 20060090290).
Regarding claim 19, Lau discloses a hand vacuum cleaner (fig. 2) having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    808
    618
    media_image1.png
    Greyscale

an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with a cyclone (paragraph 0030, air circulates around centrifugal chamber 11 in a cyclonic fashion), a filter (fig. 7, filter 28) and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the airflow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below), the cyclone having a cyclone axis of rotation (see Lau’s annotated fig. 3 below); 

    PNG
    media_image2.png
    902
    460
    media_image2.png
    Greyscale

a hand vacuum cleaner body (see Lau’s annotated fig. 2 below); 

    PNG
    media_image3.png
    502
    871
    media_image3.png
    Greyscale

(c) a handle having a hand grip portion (see Lau’s annotated fig. 2 above); and, 
(d) a plurality of energy storage members (Paragraph 0026 teaches power source 8 may be batteries), 
wherein the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter (fig. 7 teaches the filter 28 of filter base 29 defines a volume defined by a perimeter. Annotated fig. 3 (below) teaches the motor axis of rotation and the cyclone axis of rotation each extend through the filter base 29. Therefore, the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter),

    PNG
    media_image2.png
    902
    460
    media_image2.png
    Greyscale

 and wherein when the cyclone axis of rotation extends horizontally, the plurality of energy storage members are provided at a lower end of the handle (see Lau’s annotated fig. 3 below. The annotated fig. shows the cyclone axis of rotation extending horizontally. Additionally, the annotated fig. shows the plurality of energy storage members are provided “at” a lower end of the handle. The term “at” does not require any specific structural or spatial relationship. Therefore, the plurality of energy storage members are provided “at” a lower end of the handle.).  

    PNG
    media_image4.png
    584
    1011
    media_image4.png
    Greyscale

Regarding claim 27, Lau discloses wherein the filter is a pre-motor filter (paragraph 0035 teaches filter 28 is a pre-motor filter).  
Claim Rejections - 35 USC § 103
5. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16, 17, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014).
Regarding claim 1, Lau teaches a hand vacuum cleaner (fig. 2) having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image5.png
    881
    674
    media_image5.png
    Greyscale

(a) an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with a cyclone (paragraph 0030, air circulates around centrifugal chamber 11 in a cyclonic fashion) and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the air flow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below) and the cyclone having a cyclone axis of rotation (see Lau’s annotated fig. 3 below) wherein the cyclone axis of rotation and the motor axis of rotation are generally parallel (see Lau’s annotated fig. 3 below. The cyclone axis of rotation and the motor axis of rotation are generally parallel); 

    PNG
    media_image2.png
    902
    460
    media_image2.png
    Greyscale

a handle having a hand grip portion (see Lau’s annotated fig. 3 below. The indicated structure is capable of being held by the user. Therefore, the indicated structure qualifies as a handgrip portion.);

    PNG
    media_image6.png
    970
    584
    media_image6.png
    Greyscale
 
a hand vacuum cleaner body (see Lau’s annotated fig. 2 below), 

    PNG
    media_image7.png
    489
    755
    media_image7.png
    Greyscale

and the cyclone axis of rotation extends through the hand grip portion (see Lau’s annotated fig. 3 below. The cyclone axis extends through the hand grip portion, as interpreted above); and, 

    PNG
    media_image6.png
    970
    584
    media_image6.png
    Greyscale

(d) a plurality of energy storage members (paragraph 0026 teaches the power source 8 may be batteries) wherein the plurality of energy storage members  are located in a housing (fig. 2 teaches the power source 8, which includes the batteries, is a housing)  that forms a portion of the exterior surface of the hand vacuum cleaner (fig. 2, the power source 8 forms a portion of the exterior surface of the hand vacuum cleaner). 
removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner and wherein the removable housing is provided at a lower end of the hand vacuum cleaner. 
However, Stickney teaches a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. 
Lau, as modified, additionally teaches wherein the removable housing is provided at a lower end of the hand vacuum cleaner (See Lau’s annotated fig. 3 below. The battery housing has been modified to be a removable housing. Additionally, the removable housing is provided .  

    PNG
    media_image8.png
    551
    849
    media_image8.png
    Greyscale

Regarding claim 16, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below) and the plurality of energy storage members and the motor and fan assembly are positioned at the lower end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the lower end of the handle).  

    PNG
    media_image9.png
    896
    773
    media_image9.png
    Greyscale

Regarding claim 17, Lau, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below)  and the plurality of energy storage members and the motor and fan assembly are positioned at the upper end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the upper end of the handle).  

    PNG
    media_image10.png
    724
    625
    media_image10.png
    Greyscale

Regarding claim 25, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Lau, as modified by Stickney, does not teach wherein the handle comprises a pistol grip handle having a lower end, the housing is removably mountable at the lower end of the handle and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner.  
However, Stickney further teaches wherein the handle comprises a pistol grip handle (fig. 2, pistol grip handle 14 [0092]) having a lower end (see Stickney’s annotated fig. 2 below), 

    PNG
    media_image11.png
    507
    689
    media_image11.png
    Greyscale

the housing is removably mountable at the lower end of the handle (fig. 2, battery pack 11 is removably mounted at the lower end of the handle)  and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner (The term “at” does not require any specific structural relationship. Therefore, a lower end of the motor and fan assembly (fig. 3, motor 42 and fan 43) is provided at the lower end of the hand vacuum cleaner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Stickney to incorporate the further teachings of Stickney to provide a hand vacuum cleaner having a pistol grip handle. Specifically, it would have been obvious to replace Lau’s handle and battery housing with a pistol grip handle and removable battery housing located directly below the pistol grip handle. Doing so would improve the ergonomics and comfort of the user.  
Regarding claim 26, Lau in view of Stickney teaches the claimed invention as rejected above in claim 25. Additionally, Lau, as modified by Stickney, teaches wherein the housing is removable in a downward direction (Lau, as modified by Stickney in the rejection of claim 25, teaches a removable battery housing located directly below the pistol grip handle. The removable battery housing is removable in a downward direction).  
Regarding claim 28, Lau teaches the claimed invention as rejected above in claim 19. Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau does not explicitly teach wherein the plurality of energy storage members are provided in a removable housing and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner.
However, Stickney teaches a plurality of energy storage members are provided in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 provided in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are provided in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang.
Regarding claim 7, Pougher teaches a hand vacuum cleaner [0078] having a front end, a rear end, an upper end and a lower end (see Pougher’s annotated fig. 7 below), the hand vacuum cleaner comprising:

    PNG
    media_image12.png
    672
    1013
    media_image12.png
    Greyscale

an air flow path from an air inlet (fig. 8, passage 19; [0081]) to a clean air outlet (fig. 6 teaches the suction source is surrounded by vents. Additionally, fig. 10 teaches a clean air outlet located downstream of the suction motor 30 (see Pougher’s annotated fig. 10 below)) with an air treatment member (fig. 8, dirt collection chamber 18 includes a cyclonic separator [0078]) and a fan (fig. 10, fan 33; [0086]) and motor assembly (fig. 10, motor 30) in the air flow path [0089], the motor and fan assembly having a motor axis of rotation (fig. 10, axis A; paragraph , the motor axis of rotation defining an axial direction (the axis A defines an axial direction); 

    PNG
    media_image13.png
    615
    795
    media_image13.png
    Greyscale

a hand vacuum cleaner body (see Pougher’s annotated fig. 7 below);

    PNG
    media_image14.png
    638
    802
    media_image14.png
    Greyscale
 
(c) a handle having a hand grip portion (see Pougher’s annotated fig. 7 above); and, 
(d) a plurality of energy storage members (fig. 8, first portion 54 houses a first group of a plurality of battery cells and second portion 56 houses a second group of a fewer number of battery cells [0097]) are located in a housing (fig. 8, battery 23 has a housing having first and second ends 50, 52 [0096]) that forms a portion of the exterior surface of the hand vacuum cleaner (fig. 8, first end 50 of the battery housing forms a portion of the exterior surface of the hand vacuum cleaner), wherein at least first and second rows of the energy storage members are provided (see Pougher’s annotated fig. 8 below. Pougher teaches first and second axially extending rows of the energy storage members are provided.), wherein the rows of batteries extend in the axial direction (the rows of batteries extend into the page. Therefore, the rows of batteries extend in the axial direction) and wherein the second axially extending row of energy storage members is longer than the first axially extending row of energy storage members (see Pougher’s annotated fig. 8 below. The second axially extending row of energy storage members is longer than the first axially extending row of energy storage members. If it was meant that the second axially extending row of energy storage members is longer in the axial direction than the first axially extending row of energy storage members, this was not recited.).  

    PNG
    media_image15.png
    528
    992
    media_image15.png
    Greyscale

Pougher does not explicitly teach a plurality of energy storage members located in a removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner. 
However, Hwang teaches a hand vacuum cleaner (fig. 3, auxiliary cleaner 30) which is battery powered (fig. 3, battery 34) having an air flow path from an air inlet (fig. 3, auxiliary suction port 37) to a clean air outlet (fig. 3, discharge ports 33). Additionally, Hwang teaches the battery 34 is separably mounted in the battery compartment 35 so that a used battery 34 may be separated from the auxiliary cleaner 30 (col. 5, lines 41-45). Hwang also teaches the removable battery housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3, battery 34 is removable while the fan and motor assembly (located in suction device portion 32) remains in position in the hand vacuum cleaner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher to incorporate the teachings of Hwang to provide a hand vacuum cleaner having an air flow path from an air inlet to a clean air outlet, wherein the removable housing is removable while the fan and motor . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang as applied to claim 7 above, and further in view of Smith (US PGPUB 20130091815).
Regarding claim 9, Pougher in view of Hwang teaches the claimed invention as rejected above in claim 7. Pougher in view of Hwang does not teach wherein a filter is provided in the air flow path and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members.  
However, Smith teaches a hand vacuum cleaner wherein a premotor filter is provided in the air flow path (fig. 27, premotor filter 440).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang to incorporate the premotor filter teaching of Smith in order to provide a hand vacuum cleaner having a premotor filter located in the air flow path. Specifically, it would have been obvious to include a premotor filter at the inlet 103 of the motor in Pougher’s figure 10. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition. 
wherein a filter is provided in the air flow path (a premotor filter is now located in the air flow path) and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members (Pougher fig. 9. The premotor filter is located at the inlet of the motor 30. When viewed from the side, as seen in figure 9, the premotor filter is coincident with the motor 30. Additionally, as the hand vacuum cleaner changes orientations and configurations during operation, the filter will be positioned to overly at least one of the first and second axially extending rows of energy storage members).
Regarding claim 10, Pougher in view of Hwang teaches the claimed invention as rejected above in claim 7. Pougher in view of Hwang does not teach wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter.  
However, Smith teaches a hand vacuum cleaner wherein a premotor filter is provided in the air flow path (fig. 27, premotor filter 440).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang to incorporate the premotor filter teaching of Smith in order to provide a hand vacuum cleaner having a premotor filter located in the air flow path. Specifically, it would have been obvious to include a premotor filter at the inlet 103 of the motor in Pougher’s figure 10. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition.
 wherein a filter is provided in the air flow path (a premotor filter is now located in the air flow path) and the filter is a pre-motor filter (the filter is a premotor filter) and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter (Pougher fig. 10, The axis of rotation A now extends through a volume defined by a perimeter of the premotor filter, which is located at the inlet 103 of the motor 30).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pougher et al. (US PGPUB 20200129028), hereinafter Pougher, in view of Hwang et al. (US Patent 9757001), hereinafter Hwang and further in view of Smith (US PGPUB 20130091815) as rejected above in claim 9, and yet further in view of Brown et al. (US PGPUB 20200077855), hereinafter Brown.
Regarding claim 12, Pougher in view of Hwang and further in view of Smith teaches the claimed invention as rejected above in claim 9. Pougher in view of Hwang and further in view of Smith does not teach a post-motor filter and the axis of rotation extends through a volume defined by a perimeter of the post-motor filter.  
However, Brown teaches a vacuum cleaner including a premotor filter 24106 (fig. 24) and a post motor filter 26310 (fig. 52) located in the motor-battery assembly 24102 (both figures 24 and 52 show motor-battery assembly 24102). Additionally, Brown’s axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Lastly, Brown teaches the post motor filter can be a fine filtration filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pougher in view of Hwang and further in view of Smith to incorporate the post motor filter teaching of Brown to provide a 
Regarding claim 13, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches the claimed invention as rejected above in claim 12. Additionally, Pougher in view of Hwang and further in view of Smith and yet further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members extends through the volume defined by the perimeter of the post- motor filter (Pougher fig. 10, the post motor filter, as incorporated in the rejection of claim 12, is positioned downstream of motor 30, similar to Brown’s fig. 52. Pougher’s annotated fig. 9 (see below) indicates an axis of the second axially extending row of energy storage members which extends through the volume defined by a perimeter of the post-motor filter. In Pougher’s annotated fig. 9 below, the axis looks vertical from the side, but is slanted in order to extend through the volume defined by a perimeter of the post-motor filter. This axis qualifies because the claim language only requires an axis).  

    PNG
    media_image16.png
    582
    755
    media_image16.png
    Greyscale

Allowable Subject Matter
6. Claim 15 is allowed.
Claims 6, 8, 11, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the energy storage members and the motor and fan assembly as particularly claimed in combination with all other elements of claim 1.
Regarding claim 20, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 23, Lau (US PGPUB 20060090290) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship and shape of the removable housing and energy storage members as particularly claimed in combination with all other elements of claim 1. 
Claim 24 is indicated as allowable for depending from claim 23.
Regarding claim 8, Pougher et al. (US PGPUB 20200129028) in view of Hwang et al. (US Patent 9757001) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the array of energy storage members and the filter as particularly claimed in combination with all other elements of claim 7.
Regarding claim 11, Pougher et al. (US PGPUB 20200129028) in view of Hwang et al. (US Patent 9757001) and further in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claims 9 and 7.
Regarding claim 15, Brown et al. (US PGPUB 20200077855) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the fluidically isolated battery housing air flow path as particularly claimed in combination with all other elements of claim 15. 
Response to Arguments
7. Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
Regarding claim 19, applicant argues Lau does not teach the amended claim language. Specifically, applicant argues Lau does not teach the plurality of energy storage members are provided at a lower end of the handle (page 12 of the applicant’s remarks). The examiner respectfully disagrees. The term “at” does not require any specific spatial or structural relationship. Therefore, Lau teaches the plurality of energy storage members are provided “at” a lower end of the handle. See above rejection for more details. 
Regarding claim 1, applicant argues Lau does not teach the amended claim language of the cyclone axis of rotation extends through the hand grip portion (page 14 of the applicant’s remarks). The examiner respectfully disagrees. The examiner interprets the hand grip portion of Lau as indicated in the annotated figure below. The indicated structure is capable of being held by the user. Therefore, the indicated structure qualifies as a handgrip portion. Additionally, as shown in the annotated fig. below, the cyclone axis of rotation extends through the hand grip portion. See above rejection for more details.

    PNG
    media_image6.png
    970
    584
    media_image6.png
    Greyscale

Regarding claim 1, applicant argues Lau does not teach any energy storage members provided at a lower end of the handle (page 15 of the applicant’s remarks). The examiner respectfully disagrees. The amended claim language of claim 1 states wherein the removable housing is provided at a lower end of the hand vacuum cleaner, not “at a lower end of the handle”. Nonetheless, the term “at” does not require any specific spatial or structural relationship. Therefore, Lau teaches the plurality of energy storage members are provided “at” a lower end of the handle and “at” a lower end of the hand vacuum cleaner. See above rejection for more details.
Regarding claim 7, applicant argues Pougher does not teach the amended claim language. Specifically, applicant argues Pougher does not teach the motor axis of rotation defines the axial direction and that the rows of batteries extend in said axial direction (page 16 wherein the rows of batteries extend in the axial direction (the rows of batteries extend into the page. Therefore, the rows of batteries extend in the axial direction) and wherein the second axially extending row of energy storage members is longer than the first axially extending row of energy storage members (see Pougher’s annotated fig. 8 below. The second axially extending row of energy storage members is longer than the first axially extending row of energy storage members. If it was meant that the second axially extending row of energy storage members is longer in the axial direction than the first axially extending row of energy storage members, this was not recited.).  See above rejection for more details. 

    PNG
    media_image15.png
    528
    992
    media_image15.png
    Greyscale

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723                                                                                                                                                                                           


/JOSEPH J HAIL/             Supervisory Patent Examiner, Art Unit 3723